Citation Nr: 0841948	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) benefits 
purposes.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active military duty from August 1966 to 
August 1968.  The veteran died in February 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the VA Regional 
Office (RO), in Detroit, Michigan, which determined that the 
appellant was not the veteran's surviving spouse, and denied 
her claim for VA benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1970, and divorced in May 1986.

2.  When the veteran died in 1994, he was not married to the 
appellant, but was married to another person.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1, 3.50 3.52 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

A "spouse" is a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 
38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

The essential facts in this case are clear and not in 
dispute.  The appellant and the veteran were married in 
January 1970, and divorced in May 1986.  The veteran married 
another person in September 1993.  He died in 1994.  Thus, 
when the veteran died in 1994, he was not married to the 
appellant, but was married to another person.  

Although the appellant indicated that she had cared for the 
veteran and was married to the veteran when he died, the 
marriage and divorce papers are of record and show otherwise.  
Once divorced, for any reason, a spouse may not be recognized 
as a surviving spouse for VA benefit purposes.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefits purposes, and the appeal is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


